DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

Invention 1	Claims 1 and 4-8, drawn to a method of controlling protein quality attributes of a recombinant glycoprotein expressed in Chinese Hamster Ovary (CHO) cells comprising modulating the amount of one or more of asparagine, aspartic acid, zinc and iron in the cell culture medium, wherein the protein quality attribute is a decrease in glycoprotein aggregation.

Invention 2	Claims 2 and 4-8, drawn to a method of controlling protein quality attributes of a recombinant glycoprotein expressed in CHO cells comprising modulating the amount of one or more of aspartic acid, phosphate and zinc in the cell culture medium, wherein the protein quality attribute is an increase in sialic acid content of the glycoprotein.

Invention 3	Claims 3 and 4-8, drawn to s method of controlling protein quality attributes of a recombinant glycoprotein expressed in CHO cells comprising modulating the amount of one or more asparagine, zinc and iron in the cell culture medium, wherein the protein quality attribute is an increase in galactose content of the glycoprotein.


WO2011134921 (11/03/2011; IDS filed 05/07/2018) teaches a cell culture medium with high content of choline chloride and controlled concentration of amino acids which allows the production of recombinant polypeptides in CHO cells with higher quality especially in that the aggregation of the formed polypeptide is reduced. The total concentration of amino acids is specified, in particular the concentration of asparagine and aspartic acid. The basal medium can be a serum-free or a protein-free medium. The recombinant polypeptide produced can be a recombinant antibody.  The teaching of WO2011134921 thus anticipates the method recited in instant claim 1 and claims 4-8 dependent thereon.  Thus, the same or corresponding technical feature was known in the prior art and therefore cannot make a contribution over the prior art.  Since the inventions lack the same or corresponding special technical feature, then the inventions listed above are not so linked as to form a single general inventive concept under PCT Rule 13.1.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652